                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 19-cv-06660-SVK
                                   8                    Plaintiff,
                                                                                            ORDER ON PLAINTIFF'S MOTION
                                   9             v.                                         TO EXTEND TIME FOR SERVICE
                                  10     HERMAN C PEREZ, et al.,                            Re: Dkt. No. 9
                                  11                    Defendants.

                                  12          Plaintiff’s motion to extend time to serve Defendant Herman C. Perez is untimely. The
Northern District of California
 United States District Court




                                  13   last day to serve was December 17, 2019 (Dkt. 9-1); the instant motion to extend was not filed
                                  14   until December 27, 2019. Dkt. 9. However, the Court finds that Plaintiff was diligent in
                                  15   attempting to serve within the requisite time frame. Dkts. 9-3, 9-5. Accordingly, the Court finds
                                  16   that the interests of justice and judicial economy will best be served by granting a short extension
                                  17   for service. As to the length of the extension, the Court is troubled by Plaintiff’s representation
                                  18   that it has new information and believes it can serve Defendant “shortly,” yet seeks an overly
                                  19   generous extension of 60 days. Dkts. 9, 9-1. In consideration of the foregoing, the Court will
                                  20   grant an extension of 30 days from the last date to serve of December 17, 2019. Service on
                                  21   Defendant Perez must be completed by January 17, 2020. All other deadlines under General
                                  22   Order 56 are extended by 30 days only.
                                  23          SO ORDERED.
                                  24   Dated: January 2, 2020
                                  25

                                  26
                                                                                                     SUSAN VAN KEULEN
                                  27                                                                 United States Magistrate Judge
                                  28
